Exhibit 10.2

 

[image_012.jpg] 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 



JAMES R. QUINCEY   ADDRESS REPLY TO: PRESIDENT & CHIEF OPERATING OFFICER   P.O.
BOX 1734 THE COCA-COLA COMPANY   ATLANTA, GA 30301     ________________        
  +1-404 676-9980     FAX:  +1-404 598-9980

 

March 18, 2017

 

 

 

Marcos de Quinto

The Coca-Cola Company

Atlanta, Georgia

 

Dear Marcos,

 

We thank you very much for all of your contributions to the Coca-Cola system.
This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).

 



  1. You will step down from your current position as Executive Vice President,
Chief Marketing Officer, on April 30, 2017.           2. You will no longer be
on the Executive Committee and will cease to be an Executive Officer effective
May 1, 2017 and will not be re-elected as a corporate officer.         3. As we
have discussed, we would like you to continue with the Company as senior
creative advisor, through August 31, 2018.  In this role, you will continue to
work your normal schedule and assist with the transition of your
responsibilities and related work as necessary and would resign and retire on
August 31, 2018 (“Resignation Date”).  The information in this letter assumes
that you will continue this work and will sign the enclosed release by April 26,
2017.  Otherwise, your separation date will be April 30, 2017.         4. Your
base salary will remain at the current rate until your Resignation Date.  You
will not receive future increases.         5. Effective May 1, 2017, your target
annual incentive will be 75%.         6. Upon your retirement, the Company will
pay to repatriate you to Spain and will provide you with the standard
repatriation allowances pursuant to the Global Mobility Program.  Your move must
be complete, and all requests for reimbursement received, by November 30, 2018.
        7. While you will continue to receive all standard assignment-related
allowances through your Resignation Date, the additional $300,000 annual payment
you have been receiving will be reduced to $165,000 annually, effective May 1,
2017.

 

 

 



March 18, 2017

Page 2 of 3

 



  8. All assignment-related allowances cease upon the effective date of your
relocation, but no later than your Resignation Date.           9. The Company
will make the annual payment for your security in Spain in February 2018 as it
has in the past.         10. If you remain employed through December 31, 2017,
you will receive an annual incentive award for 2017.  The actual payment amount
is contingent upon actual Company performance and your performance.  Any award
will be paid on or about March 15, 2018.  Your participation and any award made
to you shall be determined by the Compensation Committee.   Your annual
incentive for 2017 will be prorated between your current role and target level,
and your new role and target level effective May 1, 2017.         11. If you
remain employed through August 31, 2018, you will receive an annual incentive
award for 2018, prorated for eight months.  The actual payment amount is
contingent upon actual Company performance and your performance.  Any award will
be paid on or about March 15, 2019.  Your participation and any award made to
you shall be determined by the Compensation Committee.            12. All
performance share unit (PSU) awards which you previously have received will be
treated according to the terms of The Coca-Cola Company’s applicable restricted
stock plans and programs as well as your related PSU Agreements.  You will be
personally liable for paying any taxes owed upon receipt of any award.        
13. All options you previously have received will be exercisable according to
the terms of the Company’s applicable stock option plans and programs as well as
your related Stock Option Grant Agreements.  When you exercise your vested stock
options, you will be personally liable for paying any taxes owed on such
exercises.         14. You will not receive any additional equity grants.      
  15. Your retirement benefits will consist of those benefits you have accrued
under the standard terms and conditions of the plans in which you participate
and in which benefits are vested as of your Resignation Date, including your
benefits under the Mobile Employees Retirement Plan.         16. You will
continue to be reimbursed up to $10,000 per year in financial planning and
related expenses incurred by you annually up through your Resignation Date.    
      17. The terms and conditions in this letter are further conditioned upon
your signing and adhering to the attached Full and Complete Release and
Agreement on Competition, Trade Secrets and Confidentiality by April 26, 2017
and then signing and adhering to the attached supplemental release and agreement
on or within five days following your Resignation Date.

 

 

 



March 18, 2017

Page 3 of 3

 

Please contact Jason Gibbins should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.

 

Sincerely,

 

/s/ James Quincey

 

James Quincey

President and Chief Operating Officer

 

 

 

 

Agreed to and accepted this 20th day of March, 2017.

 

 

/s/ Marcos de Quinto                        

Marcos de Quinto

 

 

Attachments

 

cc: Jason Gibbins

Executive Compensation

GBS Executive Services

 



 

 

FULL AND COMPLETE RELEASE

AND AGREEMENT

ON TRADE SECRETS AND CONFIDENTIALITY

 

1.       Release. In consideration for the opportunity to continue my employment
with The Coca-Cola Company (“TCCC”) through August 31, 2018, at which time I
hereby voluntarily resign employment, and other good and valuable consideration,
I, Marcos de Quinto (“de Quinto”), for myself and my heirs, executors,
administrators and assigns, do hereby knowingly, voluntarily and unconditionally
release, hold harmless and forever discharge TCCC and its subsidiaries,
affiliates, joint ventures, joint venture partners, and benefit plans
(collectively with TCCC referred to herein as the “Company”), and their
respective current and former directors, officers, administrators, trustees,
employees, agents, and other representatives, (collectively with the Company,
referred to herein as “Releasees”) from all debts, claims, actions, causes of
action (including without limitation claims arising from or in connection with
my employment, pay, bonuses, vacation or any other benefits, and/or other terms
and conditions of employment or employment practices of Company; claims arising
out of or relating to the termination of my employment with the Company or the
surrounding circumstances thereof; and any causes of action that I may have
under the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1001 et seq.; the Worker Adjustment and Retraining Notification Act of 1988,
29 U.S.C. § 2101 et seq.; and those federal, state, local, and foreign laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433; the Equal Pay Act of 1963,
9 U.S.C.§ 206, et seq.; Title VII of The Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 791
et seq.; the Family Medical Leave Act; and comparable state, local, and foreign
causes of action, whether statutory or common law, including but not limited to
all claims related to wrongful discharge, negligence, defamation, tort and
contract), suits, dues, sums of money, accounts, reckonings, covenants,
contracts, claims for costs or attorneys’ fees, controversies, agreements,
promises, and all liabilities of any kind or nature whatsoever, at law, in
equity, or otherwise, KNOWN OR UNKNOWN, fixed or contingent, which I (or my
heirs, executors, administrators and assigns) ever had, now have, or may have
based on facts or events that occur on or prior to the date that I execute this
Full and Complete Release and Agreement on Trade Secrets and Confidentiality
(“Agreement”).

Further, to the extent permitted by law, I expressly waive any and all rights
that I have under any state or local statute, executive order, regulation,
common law and/or public policy relating to known and unknown claims based on
facts or events occurring on or prior to the date that I execute this Agreement,
including but not limited to the New Jersey Conscientious Employee Protection
Act (N.J. Sta. Ann. 34:19-1, et seq.); the New Jersey Law Against Discrimination
(N.J. Stat. Ann. 10:5-1, et seq.); the New Jersey Family Leave Act; the New
Jersey Wage Payment Law; Massachusetts Fair Employment Practices Act (Mass. G.L.
151B); West Virginia Human Rights Act; South Dakota Codified Laws Section
20-7-11; North Dakota Century Code Section 9-13-02; and Section 1542 of the
California Civil Code, the latter of which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.” I
understand that I am referred to in this statute as the “creditor” and the
Company or other Releasees are referred to as the “debtor.” I consciously intend
these consequences even as to claims for damages that may exist as of the date I
execute this Agreement that I do not know exist, and which, if known, would
materially affect my decision to execute this Agreement, regardless of whether
the lack of knowledge is the result of ignorance, oversight, error, negligence
or any other cause.



 1 

 

The Company does hereby knowingly, voluntarily and unconditionally release, hold
harmless and forever discharge de Quinto from all claims, actions, causes of
action arising out of or relating to his employment with the Company. Nothing
herein shall release de Quinto from any claims or damages based on violations of
the Company’s Code of Business Conduct or actions of fraud that occur and/or are
discovered by the Company or become known after the date of this Agreement.

I, de Quinto, fully understand and agree that:

a.this Agreement is in exchange for the opportunity to continue employment
through August 31, 2018 and other good and valuable consideration to which I
would otherwise not be entitled;

b.the Company’s obligation to pay continued salary and my eligibility to remain
employed through August 31, 2018 is subject to and conditioned upon my
compliance with the covenants set forth in Sections 2 through 7 of this
Agreement. In the event I breach any such covenant, the Company’s obligation to
pay and my right to receive compensation will automatically terminate, my
employment will immediately be terminated, and I shall immediately repay to the
Company ninety percent (90%) of any amounts previously paid to me (with the
remaining 10% serving as consideration for the release of claims set forth in
Section 1 of this Agreement), in each case without limiting my obligations under
this Agreement or the Company’s other rights and remedies available at law or in
equity.

c.the Company’s obligation to pay continued salary and my eligibility to remain
employed through August 31, 2018 is subject to and conditioned upon my
continuing to perform the duties and responsibilities of my job

d.I am hereby advised to consult with an attorney before signing this Agreement;

e.I have 21 days from my receipt of this Agreement within which to consider
whether to sign it. I may choose to sign this Agreement before the expiration of
the 21-day consideration period, and if I choose to do so, I understand that I
do so voluntarily. I agree that changes to this Agreement, whether material or
immaterial, will not start the consideration period;

f.I have seven days following my signature of this Agreement to revoke the
Agreement;

g.this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired; and.

h.the Company agrees to provide me standard repatriation allowances pursuant to
its Global Mobility Program contingent upon my signing and not thereafter
revoking a Supplemental Full and Complete Release in the form of Attachment C
hereto on or within five business days following my last day of employment with
Company.



 2 

 

If I choose to revoke this Agreement, I must do so by notifying the Company in
writing within the applicable revocation period. This notification must be
mailed either first class or certified mail to Executive Services, The Coca-Cola
Company, One Coca-Cola Plaza, Atlanta, Georgia 30313.

Notwithstanding any other provision or paragraph of this Agreement, I understand
that by signing this Agreement I do not hereby waive any rights or claims: (i)
for unemployment or workers’ compensation, (ii) that arise after I sign this
Agreement, or (iii) for which private waivers or releases are prohibited by
applicable law. In addition, I understand that nothing in this Agreement shall
be construed to prevent me from filing or participating in a charge of
discrimination filed with the Equal Employment Opportunity Commission (“EEOC”)
or any similar state or local agency, or a charge with the National Labor
Relations Board (“NLRB”) or any other governmental agency. I further understand
that this Paragraph 1 is not intended to restrict or limit in any way the
Protected Rights set forth below in Paragraph 7 of this Agreement. However, by
signing this Agreement, I waive the right to recover any monetary damages or
relief for any alleged injury personally suffered by me, or attorneys’ fees from
the Company or the Releasees in any claim, charge, or lawsuit filed by me or any
other person or entity. If there is any claim for loss of consortium, or any
other similar claim, arising out of or related to my employment or separation of
employment with the Company, I will indemnify and hold Releasees harmless from
any liability, including costs and expenses (as well as reasonable attorneys’
fees) incurred by the Releasees as a result of any such claim. I acknowledge and
represent that: (i) I received all compensation due to me as a result of
services performed for the Company with receipt of my final paycheck; (ii) I
have reported to the Company any and all work-related injuries incurred by me
during my employment by the Company; (iii) I have not engaged in any act or
omission in violation of the Company’s Code of Business Conduct (the “COBC”);
and (iv) I have reported to the Company any actual or suspected Code violations.
I additionally understand and agree that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part any of the
Releasees.

2.       Future Cooperation. I covenant and agree that I shall, to the extent
reasonably requested in writing, cooperate with and serve in any capacity
requested by the Company in any investigation and/or threatened or pending
litigation (now or in the future) in which the Company is a party, and regarding
which I, by virtue of my employment with the Company, have knowledge or
information relevant to said litigation, including, but not limited to (i)
meeting with representatives of the Company to provide truthful information
regarding my knowledge, (ii) acting as the Company’s representative, and (iii)
providing, in any jurisdiction in which the Company requests, truthful testimony
relevant to said litigation, provided the Company pays me reasonable
compensation and reimburses me for reasonable expenses incurred in connection
with such cooperation. I understand that this Paragraph 2 is not intended to
restrict or limit in any way the Protected Rights set forth in Paragraph 7 of
this Agreement.



 3 

 

3.       Trade Secrets and Confidential Information. I covenant and agree that I
have held and shall continue to hold in confidence all Trade Secrets of the
Company that came into my knowledge during my employment by the Company and
shall not disclose, publish, or make use of at any time such Trade Secrets for
as long as the information remains a Trade Secret. “Trade Secrets” means data or
other information relating to the business of the Company protectable as a trade
secret under applicable law, including, without limitation, and without regard
to form: technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers,
vendors, or suppliers which is not commonly known by or available to the public
and which information (1) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, the term Trade Secret does
not include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others or that otherwise enters the public domain through lawful means. I also
covenant and agree that I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by the Company
and will not disclose, publish, or make use of such Confidential Information for
as long as the information remains Confidential Information or the maximum
period allowed under applicable law, whichever is longer. “Confidential
Information” means data or other information relating to the business of the
Company that is or has been disclosed to me or of which I became aware as a
consequence of or through my relationship with the Company and which has value
to the Company, and is not generally known to the Company’s competitors,
including but not limited to methods of operation, names of customers, vendors,
or suppliers, price lists, financial information and projections, route books,
personnel data, and similar information. Confidential Information does not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means. I
understand that this Paragraph 3 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement.

4.       Return of Materials. I further covenant and agree that I have or shall
promptly deliver to the Company all memoranda, notes, records, manuals, or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by me or
furnished to me by virtue of my employment with the Company. I shall promptly
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
me by virtue of my employment with the Company.

5.       No Publicity. I will not publish any opinion, fact, or material,
deliver any lecture or address, participate in the making of any film, radio
broadcast, or television transmission, or communicate with any representative of
the media relating to the business or affairs of the Company. I understand that
nothing in this Agreement: (1) is intended in any way to restrict or limit the
Protected Rights set forth in Paragraph 7 of this Agreement or to intimidate,
coerce, deter, persuade, or compensate me with respect to providing,
withholding, or restricting any communication whatsoever to the extent
prohibited by law; (2) shall prevent me from filing an administrative charge
with the EEOC or participating in an investigation or proceeding by the EEOC or
any other governmental agency; or (3) shall prevent me from providing testimony
or evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.



 4 

 

6.       Non-Disparagement. I agree that I will not make any statement, written
or verbal, disparaging the Company in any forum or media, including but not
limited to negative references to the Company or its products, packaging,
ingredients, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates. I will not
engage in any behavior, take any action or make any statement (including social
media posts) that brings me into public disrepute, contempt, scandal or
ridicule, or that shocks or offends the community or any group or class thereof,
or that reflects unfavorably on the Company. I understand that this Paragraph 6
is not intended to restrict or limit in any way the Protected Rights set forth
in Paragraph 7 of this Agreement.

7.       Protected Rights. I understand that nothing in this Agreement is
intended to limit my ability to make disclosures or provide information to, or
initiate or participate in communications with, the EEOC, the NLRB, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). I further understand that I do not need to
notify the Company or seek the Company’s prior authorization before making such
disclosures or engaging in such communications.

8.       Inventions, Discoveries and Authorship. I agree to and do hereby assign
to the Company, without charge, all my rights, title, and interest in and to any
and all inventions and discoveries that I have made or may make, solely or
jointly with others, while in the employ of the Company, that (a) relate to or
are useful to or may be useful in connection with business of the nature, type
or character carried on or contemplated by the Company, or (b) were or are made
using the Company’s equipment, supplies, facilities, or trade secret information
and all my rights, title, and interest in and to any and all Patent Properties
(as defined below); and upon request of the Company, whether during or
subsequent to my employment with the Company, I will do any and all acts and
execute and deliver such instruments as may be deemed by the Company necessary
or proper to vest all my rights, title, and interest in and to said inventions,
discoveries, and Patent Properties and to secure or maintain such Patent
Properties. For the purpose of this agreement, “Patent Properties” shall mean
any and all domestic and foreign (i) applications for utility patents, design
patents or industrial designs, petty patents, utility models, or
Gebrauchsmuster; (ii) as well as any divisions, continuations, or other
application claiming the priority of any of the above and covering such
inventions and discoveries; (iii) any and all utility patents, design patents or
industrial designs, petty patents, utility models, or Gebrauchsmuster granted
for such inventions and discoveries; and (iv) any and all reissues, extensions
and revivals of any of the above. All necessary and proper expenses in
connection with the foregoing will be borne by the Company, and, if I perform
services in connection therewith at the Company’s request after termination of
my employment with the Company, the Company will pay reasonable compensation for
such services. Any inventions and discoveries relating to the Company’s business
made or conceived by me within one year after termination of my employment with
the Company will be deemed to be within this provision, unless I can prove that
such conception or invention is not based upon or related to any Confidential
Information or Trade Secrets, as defined herein, of which I became aware during
and pursuant to my employment with the Company. I also assign to the Company,
without charge, all my rights, title, and interest in and to all original works
of authorship fixed in any tangible form or medium or expression that have been
or are prepared by me, solely or jointly with others, within the scope of my
employment with the Company. In addition, the Company and I hereby agree that
any such original work of authorship that qualifies as a “work made for hire”
under the U.S. copyright laws will be a “work made for hire” and will be owned
by the Company as to contract formation, interpretation and construction issues,
and by the federal patent and copyright laws of the United States as to
potential copyright issues.



 5 

 

9.       Non-Competition and Non-Solicitation. I agree that for two years after
my employment with the Company ends for any reason whatsoever, I will not,
directly or indirectly, except with the prior written consent of the Company:
(a) enter into or maintain an employment, contractual, or other relationship to
perform the Prohibited Activities (as defined below) in the Territory (as
defined below) for or on behalf of any person or business entity that competes
with the Business of the Company (as defined below); (b) enter into or maintain
an employment, contractual, or other relationship to perform the Prohibited
Activities (as defined below) in any geographic area in which the Company did
business during my employment, for or on behalf of any Customer (as defined
below) of the Company with whom I had material contact during the last two years
of my employment with the Company; (c) enter into or maintain an employment,
contractual, or other relationship to perform the Prohibited Activities (as
defined below) in any geographic area that the Company did business during my
employment, for or on behalf of any company listed in Attachment B to this
Agreement; (d) solicit or encourage, or attempt to solicit or encourage,
directly or by assisting others, any Customer to do business with any person or
entity that competes with the business of the Company for purposes of providing
services or products that are competitive with those provided by the Company,
whether or not the relationship between the Company and such Customer was
originally established in whole or in part through my efforts, if the Customer
solicited is one with which I had material contact on the Company’s behalf
during the last two years of my employment with the Company; and/or (e) solicit
or encourage, or attempt to solicit or encourage, any person who is an employee
of the Company, or who was an employee of the Company at any time during the
six-month period immediately preceding the termination of my employment with the
Company, and with whom I had contact during the last two years of my employment
with the Company, to terminate his or her employment with the Company or to
accept employment with any other person or entity.

10.       Definitions. For purposes of this Agreement

(a)       products or services will be considered competitive with those
provided by the Company if the products or services are non-alcoholic beverages,
beverage enhancers and related services of the type conducted, authorized,
offered or provided by the Company within two years prior to the termination of
my employment,

(b)       the “Territory” will be defined as the geography described on
Attachment A to this Agreement,

(c)       the Business of the Company will be the development, production,
marketing, sale and distribution of non-alcoholic beverages, beverage enhancers
and related services or similar activities conducted, authorized, offered or
provided by the Company within two years before the termination of my
employment,

(d)       the “Prohibited Activities” means the involvement in, development of,
or oversight of marketing, innovation, or commercial leadership, strategies,
activities or business plans.

(e)       “Customer” means anyone who is or was a customer of the Company during
my employment with the Company, or is a prospective customer of the Company to
whom the Company has made a presentation (or similar offering of services)
within the one-year period immediately preceding the termination of my
employment with the Company.



 6 

 

11.       Governing Law; Forum. I hereby agree that this Agreement, and the
rights and obligations established herein, shall be governed and construed in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules; provided, however, that Section 8 of this Agreement
(Inventions, Discoveries and Authorship) is to be governed by and interpreted in
accordance with the patent and copyright laws of the United States. I further
agree that any litigation regarding this Agreement or the claims released herein
that is not subject to the arbitration provisions set forth in Paragraph 12 of
this Agreement shall be conducted in a court of competent jurisdiction in the
State of Georgia, and I hereby irrevocably consent to the jurisdiction of such
courts.

12.       Arbitration and Class Action Waiver. I understand and agree that, in
the event there is any dispute or claim arising out of or relating to this
Agreement or the release of claims set forth in Paragraph 1 of this Agreement
(the “Release”), my employment by the Company, my promises or duties owed to the
Company or the Company’s promises or duties owed to me, including, without
limitation, a dispute about the validity, enforceability, or coverage of the
Release or the assertion of a claim covered by the Release, all such disputes or
claims will be resolved exclusively through a final and binding arbitration on
an individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding (“Class Action Waiver”). 
Notwithstanding the foregoing, this Paragraph 12 shall not apply to any action
seeking injunctive relief arising out of or relating to Paragraph 3 of this
Agreement (Trade Secrets and Confidential Information), Paragraph 8 of this
Agreement (Inventions, Discoveries and Authorship), and/or Paragraph 9 of this
Agreement (Non-Competition and Non-Solicitation). This binding arbitration
provision is governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and
is not intended to cover claims that cannot by controlling law be required to be
arbitrated, nor does it prevent the filing of a complaint with a governmental
administrative agency to the extent such complaints are permitted
notwithstanding an agreement to arbitrate.  Such complaints include, without
limitation, those filed with the National Labor Relations Board, Equal
Employment Opportunity Commission, and/or the U.S. Department of Labor. I
understand and agree that any arbitration proceeding initiated under this
agreement will be governed by the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (“AAA Employment Rules”), and that no
other rules or procedures (including AAA’s Supplementary Rules for Class
Arbitrations) are to be applied to any such proceeding.  The AAA Employment
Rules, which include an explanation of the process for commencing an arbitration
and other rules governing an arbitration, may be found at the AAA’s web site,
www.adr.org, or by searching for “AAA employment arbitration rules” using an
internet search engine such as Google.com.  In all cases where required by law,
the Company will pay the AAA administrative fees, as well as the Arbitrator’s
fees and expenses.  I understand and agree that I am responsible to pay my own
legal fees and expenses associated with any arbitration proceeding, subject to
the Arbitrator’s authority to award attorney fees, costs or other remedies in
accordance with applicable law.  A party may apply to a court of competent
jurisdiction (i.e., a state court or the United States District Court for the
District in which the facility location to which I was last assigned by the
Company is located) for temporary or preliminary injunctive relief in connection
with an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.  Notwithstanding any other clause contained in this Agreement or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.  All other issues
raised by the dispute between the Company and myself, including without
limitation a request for permanent injunctive relief and enforceability of the
Agreement, shall be determined by the arbitrator.



 7 

 

13.       General Provisions. (i) Entire Agreement. With the exception of any
restrictive covenant agreements I have previously executed, which are not
superseded by this Agreement, this Agreement is the complete understanding
between me and the Company in respect of the subject matter of this Agreement
and supersedes all prior agreements relating to the same subject matter to the
extent, and only to the extent, this Agreement is inconsistent with the
provisions of such prior agreements. I expressly agree that the provisions of
any agreement I have previously signed regarding assignment to the Company of
all rights in and to certain inventions, discoveries, and original works of
authorship relates to a different subject matter, and the provisions of that
agreement shall remain enforceable according to its terms and shall not be
subject to Section 12 of this Agreement (Arbitration and Class Action Waiver).
By signing this Agreement, I acknowledge and affirm that I have not relied upon
any representations, promises or agreements of any kind except those set forth
herein. (ii) Severability. In the event that any provision of this Agreement
should be held to be invalid or unenforceable, each and every other provision of
this Agreement shall remain in full force and effect. Further, if any provision
of this Agreement is found to be invalid or unenforceable, such provision shall
be modified as necessary to permit this Agreement to be upheld and enforced to
the maximum extent permitted by law. (iii) Successors and Assigns. This
Agreement inures to the benefit of the Company and its successors and assigns.
(v) Amendment/Waiver. No amendment, modification or discharge of this Agreement
shall be valid or binding unless set forth in writing and duly executed by each
of the parties hereto.

14.       Acknowledgment. I hereby acknowledge and affirm that I have read this
Agreement carefully, that I have had a full and reasonable opportunity to
consider this Agreement, and that I have not been pressured or in any way
coerced, threatened, or intimidated into its execution. I understand that it is
my right to have this Agreement reviewed by an attorney of my choosing, and I
have been encouraged to do so by the Company. By knowingly and voluntarily
signing this Agreement below, I acknowledge and affirm that I fully understand
each of this Agreement’s terms and conditions, and that I intend to abide by
them in every respect.

 



 8 

 

 

/s/ Marcos de Quinto                                     

Marcos de Quinto

Date: March 20, 2017

 

 

/s/ Bernhard Goepelt                                      

The Coca-Cola Company

Bernhard Goepelt

Senior Vice President, General Counsel and

Chief Legal Officer

 

Date: March 20, 2017

 



 9 

 

ATTACHMENT A

 

 

1.       The following States of the United States.

Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut ,
Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming.

2.       The following Territories of the United States.

American Samoa, District of Columbia, Federated States of Micronesia, Guam,
Midway Islands, Northern Mariana Islands, Puerto Rico, Republic of Palau,
Republic of the Marshall Islands, U.S. Virgin Islands,

3.       Canada

4.       South America, Asia, Africa, Europe, and Australia and Oceania.

 



 10 

 

ATTACHMENT B

(Competitors for purposes of Section 9(c))

 

 

Prohibited Competitors.

 

PepsiCo., Inc.

Nestlé

Dr. Pepper Snapple Group, Inc.

Groupe Danone

Kraft Foods Inc.

Unilever

Cott Corporation

 



 11 

 

ATTACHMENT C

SUPPLEMENTAL FULL AND COMPLETE RELEASE

 

I, Marcos de Quinto, hereby enter into this Supplemental Full and Complete
Release as a condition of my receipt of certain special consideration from The
Coca-Cola Company to which I am not otherwise entitled as more particularly
described in the FULL AND COMPLETE RELEASE AND AGREEMENT ON TRADE SECRETS AND
CONFIDENTIALITY to which this Supplemental Full and Complete Release was
attached as Attachment “C.”

Release. I, for myself and my heirs, executors, administrators and assigns, do
hereby knowingly, voluntarily and unconditionally release, hold harmless and
forever discharge TCCC and its subsidiaries, affiliates, joint ventures, joint
venture partners, and benefit plans (collectively with TCCC referred to herein
as the “Company”), and their respective current and former directors, officers,
administrators, trustees, employees, agents, and other representatives,
(collectively with the Company, referred to herein as “Releasees”) from all
debts, claims, actions, causes of action (including without limitation claims
arising from or in connection with my employment, pay, bonuses, vacation or any
other benefits, and/or other terms and conditions of employment or employment
practices of Company; claims arising out of or relating to the termination of my
employment with the Company or the surrounding circumstances thereof; and any
causes of action that I may have under the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act of 1988, 29 U.S.C. § 2101 et seq.; and those
federal, state, local, and foreign laws prohibiting employment discrimination
based on age, sex, race, color, national origin, religion, disability, veteran
or marital status, sexual orientation, or any other protected trait or
characteristic, or retaliation for engaging in any protected activity, including
without limitation the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§ 621 et seq. (“ADEA”), as amended by the Older Workers Benefit Protection Act,
P.L. 101-433; the Equal Pay Act of 1963, 9 U.S.C.§ 206, et seq.; Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, 42 U.S.C. §
1981a; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq.; the Family Medical Leave
Act; and comparable state, local, and foreign causes of action, whether
statutory or common law, including but not limited to all claims related to
wrongful discharge, negligence, defamation, tort and contract), suits, dues,
sums of money, accounts, reckonings, covenants, contracts, claims for costs or
attorneys’ fees, controversies, agreements, promises, and all liabilities of any
kind or nature whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN,
fixed or contingent, which I (or my heirs, executors, administrators and
assigns) ever had, now have, or may have based on facts or events that occur on
or prior to the date that I execute this Supplemental Full and Complete Release
and Agreement on Trade Secrets and Confidentiality (“Agreement”).



 12 

 

Further, I expressly waive any and all rights that I have under any state or
local statute, executive order, regulation, common law and/or public policy
relating to known and unknown claims based on facts or events occurring on or
prior to the date that I execute this Agreement, including but not limited to
the New Jersey Conscientious Employee Protection Act (N.J. Sta. Ann. 34:19-1, et
seq.); the New Jersey Law Against Discrimination (N.J. Stat. Ann. 10:5-1, et
seq.); the New Jersey Family Leave Act; the New Jersey Wage Payment Law;
Massachusetts Fair Employment Practices Act (Mass. G.L. 151B); West Virginia
Human Rights Act; South Dakota Codified Laws Section 20-7-11; North Dakota
Century Code Section 9-13-02; and Section 1542 of the California Civil Code, the
latter of which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I understand that I am referred
to in this statute as the “creditor” and the Company or other Releasees are
referred to as the “debtor.” I consciously intend these consequences even as to
claims for damages that may exist as of the date I execute this Agreement that I
do not know exist, and which, if known, would materially affect my decision to
execute this Agreement, regardless of whether the lack of knowledge is the
result of ignorance, oversight, error, negligence or any other cause.

a.I am hereby advised to consult with an attorney before signing this Agreement;

b.I have 21 days from my receipt of this Agreement within which to consider
whether to sign it. I may choose to sign this Agreement before the expiration of
the 21-day consideration period, and if I choose to do so, I understand that I
do so voluntarily. I agree that changes to this Agreement, whether material or
immaterial, will not start the consideration period;

c.I have seven days following my signature of this Agreement to revoke the
Agreement; and

d.this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

If I choose to revoke this Agreement, I must do so by notifying the Company in
writing within the applicable revocation period. This notification must be
mailed either first class or certified mail to Executive Services, The Coca-Cola
Company, One Coca-Cola Plaza, Atlanta, Georgia 30313.

Notwithstanding any other provision or paragraph of this Agreement, I understand
that by signing this Agreement I do not hereby waive any rights or claims: (i)
for unemployment or workers’ compensation, (ii) that arise after I sign this
Agreement, or (iii) for which private waivers or releases are prohibited by
applicable law. In addition, I understand that nothing in this Agreement shall
be construed to prevent me from filing or participating in a charge of
discrimination filed with the Equal Employment Opportunity Commission (“EEOC”)
or any similar state or local agency, or a charge with the National Labor
Relations Board (“NLRB”) or any other governmental agency. I further understand
that this Paragraph 1 is not intended to restrict or limit in any way the
Protected Rights set forth below in Paragraph 7 of this Agreement. However, by
signing this Agreement, I waive the right to recover any monetary damages or
relief for any alleged injury personally suffered by me, or attorneys’ fees from
the Company or the Releasees in any claim, charge, or lawsuit filed by me or any
other person or entity. If there is any claim for loss of consortium, or any
other similar claim, arising out of or related to my employment or separation of
employment with the Company, I will indemnify and hold Releasees harmless from
any liability, including costs and expenses (as well as reasonable attorneys’
fees) incurred by the Releasees as a result of any such claim. I acknowledge and
represent that: (i) I received all compensation due to me as a result of
services performed for the Company with receipt of my final paycheck; (ii) I
have reported to the Company any and all work-related injuries incurred by me
during my employment by the Company; (iii) I have not engaged in any act or
omission in violation of the Company’s Code of Business Conduct (the “COBC”);
and (iv) I have reported to the Company any actual or suspected Code violations.
I additionally understand and agree that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part any of the
Releasees.



 13 

 

1.       Arbitration and Class Action Waiver. I understand and agree that, in
the event there is any dispute or claim arising out of or relating to this
Agreement or the release of claims set forth in Paragraph 1 of this Agreement
(the “Release”), my employment by the Company, my promises or duties owed to the
Company or the Company’s promises or duties owed to me, including, without
limitation, a dispute about the validity, enforceability, or coverage of the
Release or the assertion of a claim covered by the Release, all such disputes or
claims will be resolved exclusively through a final and binding arbitration on
an individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding (“Class Action Waiver”). 
Notwithstanding the foregoing, this Paragraph 12 shall not apply to any action
seeking injunctive relief arising out of or relating to Paragraph 3 (Trade
Secrets and Confidential Information), Paragraph 8 (Inventions, Discoveries and
Authorship), and/or Paragraph 9 (Non-Competition and Non-Solicitation) of the
FULL AND COMPLETE RELEASE AND AGREEMENT ON TRADE SECRETS AND CONFIDENTIALITY to
which this Agreement was an Attachment. This binding arbitration provision is
governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and is not
intended to cover claims that cannot by controlling law be required to be
arbitrated, nor does it prevent the filing of a complaint with a governmental
administrative agency to the extent such complaints are permitted
notwithstanding an agreement to arbitrate.  Such complaints include, without
limitation, those filed with the National Labor Relations Board, Equal
Employment Opportunity Commission, and/or the U.S. Department of Labor. I
understand and agree that any arbitration proceeding initiated under this
agreement will be governed by the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (“AAA Employment Rules”), and that no
other rules or procedures (including AAA’s Supplementary Rules for Class
Arbitrations) are to be applied to any such proceeding.  The AAA Employment
Rules, which include an explanation of the process for commencing an arbitration
and other rules governing an arbitration, may be found at the AAA’s web site,
www.adr.org, or by searching for “AAA employment arbitration rules” using an
internet search engine such as Google.com.  In all cases where required by law,
the Company will pay the AAA administrative fees, as well as the Arbitrator’s
fees and expenses.  I understand and agree that I am responsible to pay my own
legal fees and expenses associated with any arbitration proceeding, subject to
the Arbitrator’s authority to award attorney fees, costs or other remedies in
accordance with applicable law.  A party may apply to a court of competent
jurisdiction (i.e., a state court or the United States District Court for the
District in which the facility location to which I was last assigned by the
Company is located) for temporary or preliminary injunctive relief in connection
with an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.  Notwithstanding any other clause contained in this Agreement or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.  All other issues
raised by the dispute between the Company and myself, including without
limitation a request for permanent injunctive relief and enforceability of the
Agreement, shall be determined by the arbitrator.



 14 

 

2.       General Provisions. (i) Entire Agreement. With the exception of any
restrictive covenant agreements I have previously executed, and the Full and
Complete Release and Agreement on Trade Secrets and Confidentiality I executed
on [insert date], which are not superseded by this Agreement, this Agreement is
the complete understanding between me and the Company in respect of the subject
matter of this Agreement and supersedes all prior agreements relating to the
same subject matter to the extent, and only to the extent, this Agreement is
inconsistent with the provisions of such prior agreements. I expressly agree
that the provisions of any agreement I have previously signed regarding
assignment to the Company of all rights in and to certain inventions,
discoveries, and original works of authorship relates to a different subject
matter, and the provisions of that agreement shall remain enforceable according
to its terms and shall not be subject to Section 12 of this Agreement
(Arbitration and Class Action Waiver). By signing this Agreement, I acknowledge
and affirm that I have not relied upon any representations, promises or
agreements of any kind except those set forth herein. (ii) Severability. In the
event that any provision of this Agreement should be held to be invalid or
unenforceable, each and every other provision of this Agreement shall remain in
full force and effect. Further, if any provision of this Agreement is found to
be invalid or unenforceable, such provision shall be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law. (iii) Successors and Assigns. This Agreement inures to the benefit of
the Company and its successors and assigns. (v) Amendment/Waiver. No amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed by each of the parties hereto.

3.       Acknowledgment. I hereby acknowledge and affirm that I have read this
Agreement carefully, that I have had a full and reasonable opportunity to
consider this Agreement, and that I have not been pressured or in any way
coerced, threatened, or intimidated into its execution. I understand that it is
my right to have this Agreement reviewed by an attorney of my choosing, and I
have been encouraged to do so by the Company. By knowingly and voluntarily
signing this Agreement below, I acknowledge and affirm that I fully understand
each of this Agreement’s terms and conditions, and that I intend to abide by
them in every respect.

 

 

________________________________________

Marcos de Quinto

 

 

Date: ___________________________________

 



 15 

 

Terms of Special Rights under the LTI Programs

The following modifications to outstanding awards shall apply to employees
meeting all eligibility criteria of the Special Equity Program and/or the
applicable LTI Program agreements: 

  Treatment Vested Stock Options Eligible employees have 4 years from
termination date, or up to the option’s original expiration date, (whichever is
earlier) to exercise vested options except as otherwise required by applicable
law. Unvested Stock Options

-Eligible employees’ unvested options (held at least 12 months) will continue to
vest for 4 years after termination, with such vesting schedule as originally set
forth in the terms of the grant and applicable agreement, except as otherwise
required by applicable law.

-Once vested, options must be exercised before the earlier of (i) 4 years from
termination date, or (ii) the option’s original expiration date, except as
otherwise required by applicable law.

-Options held less than 12 months are forfeited.

Performance Share Units (PSUs)

- Eligible employees’ PSUs held at least 12 months will be prorated based on the
number of months of service from the start of the performance period until the
termination date, except as otherwise required by applicable law.  A prorated
number of PSUs, based on months of service during performance period and
certified performance, will be released after the original holding period ends.
Employee shall receive credit for full month of service as long as employee
worked at least one day during that month.

-PSUs held less than 12 months are forfeited

Performance Cash

- Eligible employees’ Performance Cash awards held at least 12 months will be
prorated based on the number of months of service from the start of the
performance period until the termination date, except as otherwise required by
applicable law.  A prorated award, based on months of service during performance
period and certified performance, will be released after the original holding
period ends. Employee shall receive credit for full month of service as long as
employee worked at least one day during that month.

-Performance Cash awards held less than 12 months are forfeited

Restricted Stock Units (RSUs) and Restricted Stock

-RSUs and Restricted Stock will continue to vest for up to 4 years from date of
termination, with such vesting schedule as originally set forth in the terms of
the grant and the applicable agreement, except as otherwise required by
applicable law.

-Restricted Stock awards with original terms and conditions that result in
forfeiture if the employee terminates for any reason other than death,
disability or voluntary retirement are exempt from the Special Equity Program
and special treatment hereunder.  These awards result in forfeiture if the
employee terminates involuntarily for any reason, other than death or
disability, regardless of age and service.

 

All other terms and conditions of the equity plans and agreements continue to
apply, including, but not limited to, the provisions related to prohibited
transactions.



 16 